DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2022.
Applicant’s election without traverse of Group I, claims 1-12 and 17 in the reply filed on 1/27/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Piucci, Jr. et al. [US2011/167772, “Piucci”].
Piucci discloses a heat fusing device capable of being used for a smart trash receptacle.  Piucci discloses a heating wire (24) for fusion-cutting and thermally sealing an open end of a trash bag, the heating wire (24) being connected to a heat-fusing 
With respect to claim 3, Piucci discloses the heating wire (24) has bent portions at both ends, which are inserted though respective corresponding though holes or slots in the base (28) and are connected to the heat fusing circuit by a cable harness (collection of wires 34) (Figures 1 and 4).
With respect to claim 6, Piucci discloses a heat fusing device capable of being used for a smart trash receptacle.  Piucci discloses a heating wire (24) for fusion-cutting and thermally sealing an open end of a trash bag, the heating wire (24) being connected to a heat-fusing circuit (wires 34); a base (thermal insulator 28) having heat-resistant and insulating properties, the base (28) having a first end surface on which the heating wire (24) is arranged; and 2a sensor (temperature measuring device 48) for sensing a temperature of the heating wire (24); and a control mechanism (16) for controlling the heat-fusing circuit, wherein the sensor is communicatively coupled to the control mechanism, and wherein the control mechanism is connected to the heating wire (24) and configured to control the temperature of the heating wire (24) based on a value sensed by the sensor.   (Figures 1, 4, 5; paragraphs 0001, 0003, 0044-48, 0053, 0065, 0090).
Claims 1, 2, 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Archibald [GB1026133]. 

With respect to claim 2, Archibald discloses an anti-adhesion coating (contact strip) is provided over the first end surface of the base (page 2, lines 30-33). 
With respect to claim 12, Archibald discloses a smart trash receptacle, comprising the heat fusing device of claim 1 (page 1, lines 1-33). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Piucci in view of Rosiello [US2009/0319011
Piucci discloses a heat fusing device. Applicant is referred to paragraphs 5 for a detailed discussion of Piucci. Piucci discloses the heating wire connected to a cable harness, but does not disclose cold crimp terminals. 
	Rosiello discloses a heating device. Rosiello discloses forming a connection using crimp terminals (Figure 21c; paragraph 0126). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Piucci by using cold crimp terminals as taught by Rosiello in order to ensure rapid and secure connections as a terminal between the heater and the wiring. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Piucci in view of Low [US4469545].
Piucci discloses a heat fusing device. Applicant is referred to paragraphs 5 for a detailed discussion of Piucci. Piucci discloses a base (28) but does not disclose a groove in which the cable harness is received. 
Low discloses a heat fusing device. Low discloses a heating element (2 and 3), a cable harness (group of cables 27 and 26), and a base (jaw 12) including a cable groove (20) in which the cable harness (27 and 26) is received. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Piucci by including a cable groove in the base or receiving the cable harness as taught by Low in order to organize the cable harness and allow for operation of the device without interference from the cable harness. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Piucci in view of Mileti et al. [US6719867, “Mileti”]. 
Piucci discloses a heat fusing device. Applicant is referred to paragraphs 5 for a detailed discussion of Piucci.  Piucci discloses base, but does not disclose a support 
Mileti discloses a heat sealing device. Mileti discloses the device includes a heating wire (52) and a base (48) (column 3, lines 50-59). Mileti discloses the device further includes a support plate (50) between the base and the heating wire, the support plate having a flat surface on which the heating wire is supported (column 3, lines 60-column 4, line 2; Figure 3). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Piucci by including a support plate between the base and heating wire as taught by Piucci in order to further improve the insulation of the heating element from the rest of the device. 
With respect to claim 8, Piucci discloses the heating wire (24) has bent portions at both ends, which are inserted though respective corresponding though holes or slots in the base (28) and are connected to the heat fusing circuit by a cable harness (collection of wires 34) (Figures 1 and 4).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piucci, Mileti, and further in view of Rosiello. 
Piucci as modified discloses a heat fusing device. Applicant is referred to paragraphs 10 for a detailed discussion of Piucci as modified. Piucci discloses the heating wire connected to a cable harness, but does not disclose cold crimp terminals. 
	Rosiello discloses a heating device. Rosiello discloses forming a connection using crimp terminals (Figure 21c; paragraph 0126). 
. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Piucci, Mileti, and further in view of Tobolka [US2002/0139084]. 
Piucci as modified discloses a heat fusing device. Applicant is referred to paragraphs 10 for a detailed discussion of Piucci as modified. Piucci discloses a base but does not disclose a set of stop blocks corresponding to notches formed in the support plate. 
Tobolka discloses a heat sealing device.  Tobolka discloses a base (208) is provided, on its first end surface, with at least one set of stop blocks (raised portions as shown in Figure 7 at 210) corresponding to at least one set of notches formed in edges of the support plate (212), each of the notches penetrating through the support plate in a thickness-wise direction thereof, wherein the distances between the stop blocks go with the distances between the notches (Figure 7). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Piucci by including a set of corresponding stop blocks and notches as taught by Tobolka in order to ensure an aligned connection between the components of the device. Additionally it would have been obvious to one of ordinary skill to include an adhesive tape between the components as the use of an adhesive tape to create a secure connection is a well-known and conventional bonding technique. 
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Piucci, Mileti, and further in view of Low.  
Piucci as modified discloses a heat fusing device. Applicant is referred to paragraphs 10 for a detailed discussion of Piucci as modified. Piucci discloses a base (28) but does not disclose a groove in which the cable harness is received. 
Low discloses a heat fusing device. Low discloses a heating element (2 and 3), a cable harness (group of cables 27 and 26), and a base (jaw 12) including a cable groove (20) in which the cable harness (27 and 26) is received. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Piucci by including a cable groove in the base or receiving the cable harness as taught by Low in order to organize the cable harness and allow for operation of the device without interference from the cable harness. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Piucci in view of Archibald
Piucci discloses a heat fusing device. Applicant is referred to paragraphs 5 for a detailed discussion of Piucci. Piucci discloses a heating device but does not disclose a smart trash receptacle. Archibald discloses a heat fusing device capable of being used for a smart trash receptacle.  Applicant is referred to paragraph 6 for a detailed discussion of Archibald. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Piucci by including the heat fusing device in a smart trash receptacle a taught by Archibald in order to ensure the sealed collection of contaminated articles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
February 14, 2022